Citation Nr: 1104930	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  
He died in May 2003, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An October 2006 rating decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.

2.  Evidence associated with the claims file since the October 
2006 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of entitlement 
to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The evidence received since the October 2006 rating decision is 
not new and material, and therefore, the claim of entitlement to 
service connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Prior to initial adjudication, a letter dated in February 2009 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and indicated 
private medical records have been obtained.  Although the 
appellant was not provided with a VA medical opinion in 
conjunction with the claim on appeal, VA is not required to 
provide such an opinion for a claim to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  There is no indication in 
the record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

An unappealed rating decision in December 2003 denied the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death on the basis that the service 
treatment records were negative for renal cell carcinoma and 
there was no medical evidence of record which related the 
Veteran's renal cell carcinoma to military service.  A second 
unappealed rating decision, in October 2006, denied the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death on the same basis.  The relevant 
evidence of record at the time of the October 2006 rating 
decision consisted of the Veteran's service treatment records, 
private medical records dated in May 1994, VA medical treatment 
records dated from October 2002 to February 2003, and the 
Veteran's May 2003 certificate of death.
 
The appellant did not file a notice of disagreement after the 
October 2006 rating decision.  Therefore, the October 2006 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In December 2008, a claim to reopen the issue of entitlement to 
service connection for the cause of the Veteran's death was 
received.  Evidence of record received since the October 2006 
rating decision includes private medical records dated in May 
1994, a copy of the Veteran's May 2003 certificate of death, a 
copy of an October 2008 Board decision, and a transcript of an 
August 2009 hearing before the Board.  The private medical 
records dated in May 1994 and the copy of the Veteran's May 2003 
certificate of death are not new, as they were already of record 
at the time of the October 2006 rating decision.  The copy of the 
October 2008 Board decision and the transcript of the August 2009 
hearing before the Board are "new" in that it was not of record 
at the time of the October 2006 decision.  However, neither of 
these documents is material as it is does not provide competent 
evidence that the cause of the Veteran's death is related to 
military service.  The copy of the October 2008 Board decision is 
not competent evidence with respect to the claim on appeal as 
Board decisions are non-precedential in nature and the facts in 
that claim are significantly different from those in the claim on 
appeal.  38 C.F.R. § 20.1303 (2010).  With respect to the 
transcript of the August 2009 hearing before the Board, the lay 
testimony of the appellant and her representative is not 
competent evidence to demonstrate that the Veteran's renal cell 
carcinoma was related to exposure to Agent Orange, or that the 
cause of the Veteran's death was related to military service in 
some other manner.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and experience 
of a trained physician.  As they are not physicians, the 
appellant's and her representative's statements are not competent 
evidence as to a determination that the Veteran's renal cell 
carcinoma was related to exposure to Agent Orange, or that the 
cause of the Veteran's death was related to military service in 
some other manner.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish medical 
etiology or render medical opinions).  Accordingly, the evidence 
received since the October 2006 rating decision does not raise a 
reasonable possibility of substantiating the appellant's claim.

Since the additional evidence received since the October 2006 
rating decision is not material and does not raise a reasonable 
possibility of substantiating the appellant's claim, it does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death.  As new and material evidence to 
reopen the finally disallowed claim has not been submitted, the 
benefit of the doubt doctrine is not for application.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to service connection for the 
cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


